76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Azella COCHRAN, Executor of the Estate of Willie Stratford,Plaintiff-Appellant,v.CSX TRANSPORTATION, INCORPORATED;  James Lee Poole,Defendants-Appellees.
No. 95-2714.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Azella Cochran, Appellant Pro Se.  William Parham Simpson, Steven Todd Moon, Boyd Benjamin Nicholson, Jr., HAYNSWORTH, MARION, MCKAY & GUERARD, Columbia, South Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her wrongful death action as barred by the applicable statute of limitations.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Cochran v. CSX Transportation, Inc., No. CA-93-2594-3-17BC (D.S.C. Aug. 17, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.